Case 2:19-cv-00220-DBH Document 93 Filed 04/27/21 Page 1 of 2     PageID #: 2318




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 1900 CAPITAL TRUST III BY US             )
 BANK TRUST NATIONAL                      )
 ASSOCIATION NOT IN ITS                   )
 INDIVIDUAL CAPACITY BUT                  )
 SOLELY AS CERTIFICATE                    )
 TRUSTEE                                  )
                                          )
                         PLAINTIFF        )
                                          )
 V.                                       )
                                          )     CIVIL NO. 2:19-CV-220-DBH
 DODI S. SIDELINGER,                      )
                                          )
                      DEFENDANT           )
                                          )
 AND                                      )
                                          )
 FIRST TENNESSEE BANK, N.A.               )
 f/k/a First Horizon Home Loan            )
 Corporation; DENNIS CAREY;               )
 TYGDON, LLC,                             )

               PARTIES-IN-INTEREST


         REPORT OF FINAL PRETRIAL CONFERENCE AND ORDER


       This mortgage foreclosure case is set for trial on Monday May 17, 2021.

Counsel agree that one day of trial is sufficient. Discovery is complete, and all

motions have been filed and decided. The mortgagor is consenting to judgment,

and the primary dispute is between the first mortgagee and a junior mortgagee,

Dennis Carey, over priorities and amounts due. The manager of a defaulted

party, Tygdon LLC, emailed the Clerk, stating a desire to file an affidavit. I
Case 2:19-cv-00220-DBH Document 93 Filed 04/27/21 Page 2 of 2        PageID #: 2319




directed the Clerk to inform him that the Clerk could not provide legal advice

and to forward the email correspondence to counsel.

      May 10, 2021, is the deadline for notice of settlement, any stipulations, a

list of witnesses and for filing exhibits for the court’s review in advance of the

bench trial.

      No trial briefs are required. After the trial the court will determine whether

post-trial briefs are desirable.

      I directed counsel to consult with the Clerk’s Office as trial approaches

concerning any necessary precautions for witnesses and attorneys for this in-

person hearing in light of the pandemic.

      SO ORDERED.

      DATED THIS 27TH DAY OF APRIL, 2021

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                  2
